CLD-242                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 19-1132

                                   ___________

                               LYNNE THOMPSON,
                                            Appellant

                                         v.

  PENNSYLVANIA BOARD OF PROBATION AND PAROLE, c/o Deputy District
  Director; PATRICIA VALAURI, District Director; PAROLE AGENT TAWNYA
   PEEK; NATE SIMON, Parole Agent-Supervisor; LAURA STEDILA, Allegheny
 County- Adult Probation; CHUCK ACKERMAN, Allegheny County Probation/Parole
                    ____________________________________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                       (D.C. Civil Action No. 18-cv-00998)
                   District Judge: Honorable Arthur J. Schwab
                   ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
        Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   July 25, 2019

          Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                        (Opinion filed: September 23, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Lynne Thompson appeals the District Court’s order dismissing her complaint. For

the reasons below, we will summarily affirm the District Court’s order.

       Thompson has multiple convictions for theft. Several of these convictions have

been the grounds for revocations of parole and probation. In her complaint, Thompson

asserted that she was wrongfully arrested on March 8, 2017 and detained pursuant to a

detainer by the Pennsylvania Board of Probation and Parole. She believed that her

criminal sentences should have “maxed out” and she should have been released on

August 25, 2017. She also complained of a detainer placed on her on May 17, 2018.

Thompson requested damages for the alleged wrongful incarceration.

       A Magistrate Judge recommended that the complaint be dismissed for failure to

state a claim because Thompson’s claims were barred by Heck v. Humphrey, 512 U.S.

477 (1994). The District Court adopted the Report and Recommendation and dismissed

the complaint. Thompson filed a timely notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the dismissal of

the complaint for failure to state a claim is plenary. See Tourscher v. McCullough, 184


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
F.3d 236, 240 (3d Cir. 1999). In Heck, the Supreme Court held that a state prisoner’s

claim for damages is not cognizable under 42 U.S.C. § 1983 if it calls into question the

lawfulness of her conviction or confinement, unless she can demonstrate that the

conviction or sentence has already been invalidated. 512 U.S.at 486–87. We have

extended the rule in Heck to parole revocations. See Williams v. Consovoy, 453 F.3d

173, 177 (3d Cir. 2006).

       Here, Thompson complains of detention beginning on March 8, 2017. According

to paperwork Thompson submitted to the District Court, she received a notice of a

revocation hearing based on two new criminal convictions. The notice indicated that

Thompson was arrested on March 8, 2017 and July 14, 2017, on charges of theft by

deception and was later convicted of these charges on April 30, 2018, in the Court of

Common Pleas of Allegheny County.1 Thompson has not alleged that the convictions or

revocations underlying the detention she challenges have been invalidated. As a result,

her claims are barred by Heck, and the District Court did not err in dismissing her

complaint for failure to state a claim.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See 3d Cir. LAR 27.4. For the reasons set forth above, we will summarily affirm

the District Court’s order. See 3d Cir. I.O.P. 10.6.




1
 According to the electronic docket available online, Thompson pleaded guilty. She was
sentenced to five years of probation.
                                            3